DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-10, 12-15 and 17-25 are pending in the instant invention.  According to the Amendments to the Claims, filed July 13, 2022, claims 1-9 and 12-15 were amended and claims 11 and 16 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2019/051994, filed January 28, 2019, which claims priority under 35 U.S.C. § 119(a-d) to EP 18154831.4, filed February 2, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1-10, 13, 15 and 17-25, drawn to substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I), shown to the right, and/or a pharmaceutical composition thereof; and (2) claims 12 and 14, drawn to a method for inhibiting the activity of ghrelin O-acyl transferase in a patient, wherein the method comprising administering… a substituted [1,2,4]-triazolo[1,5-a]pyrimidine of the formula (I), shown to the right above, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on April 14, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed July 13, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-10, 12-15 and 17-25 is contained within.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
A compound of formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
or a pharmaceutically acceptable salt thereof,
wherein:
	R1 is CN, Cl, Br, or CH3, wherein the CH3 is optionally substituted with 1, 2, or 3 F substituents or with 1 OH substituent;
	R2 is phenyl or pyridinyl, wherein the phenyl or pyridinyl is substituted with 1 fluoro-containing R3 substituent and optionally further substituted with 1 or 2 independently selected R4 substituents;

	R3 is:

(a)	C1-6 alkyl, wherein the C1-6 alkyl is substituted with 1 or more F substituents;

(b)	C(O)OC1-4 alkyl, wherein the C(O)OC1-4 alkyl is substituted with 1 or more F substituents;

(c)	NHC1-3 alkyl, wherein the NHC1-3 alkyl is substituted with 1 or more F substituents;


(d)	NHC1-4 alkylene-C3-7 cycloalkyl, wherein the C3-7 cycloalkyl is substituted with 1 or more F substituents;

(e)	NHC3-7 cycloalkyl, wherein the C3-7 cycloalkyl is substituted with 1 or more F substituents;

(f)	OC1-6 alkyl, wherein the OC1-6 alkyl is substituted with 1 or more F substituents;

(g)	OC1-3 alkylene-C3-7 cycloalkyl, wherein the C3-7 cycloalkyl is substituted with 1 or more F substituents, and/or further substituted with 1 monofluorinated or polyfluorinated C1-3 alkyl substituent;

(h)	SC1-3 alkyl, wherein the SC1-3 alkyl is substituted with 1 or more F substituents;

(i)	S(O)C1-3 alkyl, wherein the S(O)C1-3 alkyl is substituted with 1 or more F substituents;

(j)	S(O)2C1-3 alkyl, wherein the S(O)2C1-3 alkyl is substituted with 1 or more F substituents;

(k)	C3-7 cycloalkyl, wherein the C3-7 cycloalkyl is substituted with 1 or more F substituents and optionally further substituted with 1 CN substituent;

(l)	heterocyclyl, wherein the heterocyclyl is a monocyclic 4- to 7-membered cycloalkyl, wherein 1, 2, or 3 -CH2- groups of the 4- to 7-membered cycloalkyl are independently replaced by 1, 2, or 3 groups or heteroatoms independently selected from the group consisting of -C(O)-, -NH-, -O-, and -S-, and further wherein the heterocyclyl is substituted with 1 or more F substituents, and/or further substituted with 1 monofluorinated or polyfluorinated C1-3 alkyl substituent, and/or 1 OH substituent;

(m)	heteroaryl, wherein the heteroaryl is a 5-membered aryl containing 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S, and further wherein the heteroaryl is substituted with 1 or more F substituents, and/or further substituted with 1 C1-3 alkyl substituent, and/or 1 monofluorinated or polyfluorinated C1-3 alkyl substituent; or

(n)	heteroaryl, wherein the heteroaryl is a 6-membered aryl containing 1 or 2 N heteroatoms, and further wherein the heteroaryl is substituted with 1 or more F substituents, and/or further substituted with 1 C1-3 alkyl substituent, and/or 1 monofluorinated or polyfluorinated C1-3 alkyl substituent; and

	each R4 is independently F, Cl, Br, I, CN, C1-6 alkyl, C(O)NH2, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, C(O)OH, C(O)OC1-4 alkyl, NH2, NHC1-4 alkyl, NHC1-4 alkylene-C3-7 cycloalkyl, NHC3-7 cycloalkyl, N=S(O)(C1-3 alkyl)2, OH, OC1-6 alkyl, OC1-3 alkylene-C3-7 cycloalkyl, OC1-3 alkylene-heterocyclyl, OC3-7 cycloalkyl, O(heterocyclyl), SC1-3 alkyl, S(O)C1-3 alkyl, S(O)2C1-3 alkyl, C3-7 cycloalkyl, heterocyclyl, or heteroaryl;

	wherein each C1-6 alkyl, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, C(O)OC1-4 alkyl, NHC1-4 alkyl, NHC1-4 alkylene, N=S(O)(C1-3 alkyl)2, OC1-6 alkyl, OC1-3 alkylene, SC1-3 alkyl, S(O)C1-3 alkyl, and S(O)2C1-3 alkyl is optionally and independently substituted with 1, 2, or 3 F substituents or with 1 substituent selected from the group consisting of CN, C(O)NH2, C(O)OH, and OH;


	wherein in each N=S(O)(C1-3 alkyl)2, the two C1-3 alkyl groups, together with the S heteroatom to which they are attached, optionally and independently form a 4- to 7-membered heterocyclyl;

	wherein each C3-7 cycloalkyl is optionally and independently substituted with 1 or 2 F substituents and/or further substituted with 1 CN or CH3 substituent, and further wherein the CH3 substituent is optionally substituted with 1, 2, or 3 F substituents;

	wherein each heterocyclyl is independently a monocyclic or spirocyclic 4- to 7-membered cycloalkyl, wherein 1, 2, or 3 -CH2- groups of each 4- to 7-membered cycloalkyl are independently replaced by 1, 2, or 3 groups or heteroatoms independently selected from the group consisting of -C(O)-, -NH-, -O-, and -S-, and further wherein each heterocyclyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of F, CN, C1-3 alkyl, and OH, wherein each C1-3 alkyl substituent is optionally and independently substituted with 1 or more F substituents; and

	wherein each heteroaryl is independently a 5-membered aryl containing 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S or a 6-membered aryl containing 1 or 2 N heteroatoms, and further wherein each heteroaryl is optionally substituted with 1 or 2 substituents independently selected from the group consisting of F, CN, and C1-3 alkyl, wherein each C1-3 alkyl substituent is optionally and independently substituted with 1 or more F substituents;

with the provisos that:

(1)	wherein any of the above-mentioned alkyl groups is optionally substituted with 1 or more F substituents; and

(2)	a phenylene ring is optionally condensed to any 5- to 7-membered heterocyclyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	R1 is Cl, CH3, CH2F, CHF2, or CF3; and
	R2 is phenyl, pyridin-2-yl, or pyridin-3-yl, wherein the phenyl, pyridin-2-yl, or pyridin-3-yl is substituted with 1 fluoro-containing R3 substituent and optionally further substituted with 1 or 2 R4 substituents.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound according to claim 2, or a pharmaceutically acceptable salt thereof, wherein R3 is:

(a)	C1-3 alkyl, wherein the C1-3 alkyl is substituted with 1 or more F substituents;

(b)	C(O)OC1-4 alkyl, wherein the C(O)OC1-4 alkyl is substituted with 1 or more F substituents;

(c)	NHC1-3 alkyl, wherein the NHC1-3 alkyl is substituted with 1 or more F substituents;

(d)	NHCH2-C3-6 cycloalkyl, wherein the C3-6 cycloalkyl is substituted with 1 or more F substituents;

(e)	NHC3-6 cycloalkyl, wherein the C3-6 cycloalkyl is substituted with 1 or more F substituents;

(f)	OC1-4 alkyl, wherein the OC1-4 alkyl is substituted with 1 or more F substituents;

(g)	OCH2-C3-6 cycloalkyl, wherein the C3-6 cycloalkyl is substituted with 1 or more F substituents, and/or further substituted with 1 monofluorinated or polyfluorinated C1-3 alkyl substituent;

(h)	SC1-3 alkyl, wherein the SC1-3 alkyl is substituted with 1 or more F substituents;

(i)	S(O)C1-3 alkyl, wherein the S(O)C1-3 alkyl is substituted with 1 or more F substituents;

(j)	S(O)2C1-3 alkyl, wherein the S(O)2C1-3 alkyl is substituted with 1 or more F substituents;

(k)	C3-6 cycloalkyl, wherein the C3-6 cycloalkyl is substituted with 1 or more F substituents and optionally further substituted with 1 CN substituent;

(l)	azetidinyl, pyrrolidinyl, piperidinyl, oxetanyl, tetrahydrofuranyl, tetrahydropyranyl, piperazinyl, morpholinyl, or isoindolin-2-yl, wherein the azetidinyl, pyrrolidinyl, piperidinyl, oxetanyl, tetrahydrofuranyl, tetrahydropyranyl, piperazinyl, morpholinyl, or isoindolin-2-yl is substituted with 1 or more F substituents, and/or further substituted with 1 monofluorinated or polyfluorinated C1-3 alkyl substituent, and/or 1 OH substituent; or

(m)	heteroaryl, wherein the heteroaryl is a 5-membered aryl containing 1 or 2 heteroatoms independently selected from the group consisting of N, O, and S, and further wherein the heteroaryl is substituted with 1 or more F substituents, and/or further substituted with 1 C1-3 alkyl substituent, and/or 1 monofluorinated or polyfluorinated C1-3 alkyl substituent.

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 4 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound according to claim 3, or a pharmaceutically acceptable salt thereof, wherein R3 is:

(a)	CH2F, CHF2, or CF3;

(b)	C(O)OCH2CF3;

(c)	NHCH2CH2F, NHCH2CHF2, NHCH2CF3, NHCH2CH2CH2F, or NHCH2CH2CHF2;

(d)	NHCH2-(2,2-difluorocyclopropyl) or NHCH2-(3,3-difluorocyclobutyl);

(f)	OCH2F, OCHF2, OCF3, OCH2CH2F, OCH2CHF2, OCH2C(CH3)F2, or OCH2CF3;

(g)	OCH2-(1-(trifluoromethyl)cyclopropyl);

(h)	SCF3;

(i)	S(O)CF3;

(j)	S(O)2CF3;

(k)	1-cyano-3,3-difluorocyclobutyl;

(l)	3,3-difluoroazetidin-1-yl, 3-(trifluoromethyl)azetidin-1-yl, 3,3-difluoropyrrolidin-1-yl, 3-(trifluoromethyl)pyrroldin-1-yl, 3-hydroxy-3-(trifluoromethyl)pyrrolidin-1-yl, 4,4-difluoropiperidin-1-yl, or 5-fluoroisoindolin-2-yl; or

(m)	4-fluoropyrazol-1-yl, 3-(trifluoromethyl)pyrazol-1-yl, 4-(trifluoromethyl)pyrazol-1-yl, 3-(trifluoromethyl)-1H-pyrazol-4-yl, or 3-(trifluoromethyl)-1-methylpyrazol-4-yl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 5 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein each R4 is independently F, Cl, Br, I, CN, C1-6 alkyl, C(O)NH2, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, C(O)OC1-4 alkyl, NH2, N=S(O)(C1-3 alkyl)2, OC1-6 alkyl, OC3-7 cycloalkyl, heterocyclyl, or heteroaryl;

	wherein each C1-6 alkyl, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, C(O)OC1-4 alkyl, N=S(O)(C1-3 alkyl)2, and OC1-6 alkyl is optionally and independently substituted with 1, 2, or 3 F substituents;

	wherein in each N=S(O)(C1-3 alkyl)2, the two C1-3 alkyl groups, together with the S heteroatom to which they are attached, optionally and independently form a 4- to 7-membered heterocyclyl;

	wherein each heterocyclyl is independently azetidinyl, pyrrolidinyl, piperidinyl, oxetanyl, tetrahydrofuranyl, tetrahydropyranyl, piperazinyl, or morpholinyl; and

	wherein each heteroaryl is independently a 5-membered aryl containing 1 or 2 heteroatoms independently selected from the group consisting of N, O, and S.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein each R4 is independently F, Cl, Br, I, CN, C1-3 alkyl, C(O)NH2, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, C(O)OC1-3 alkyl, NH2, N=S(O)(CH3)2, OC1-3 alkyl, O(cyclobutyl), heterocyclyl, or heteroaryl;

	wherein each C1-3 alkyl, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, C(O)OC1-3 alkyl, N=S(O)(CH3)2, and OC1-3 alkyl is optionally and independently substituted with 1, 2, or 3 F substituents;

	wherein each heterocyclyl is independently azetidinyl, pyrrolidinyl, piperidinyl, oxetanyl, tetrahydrofuranyl, tetrahydropyranyl, piperazinyl, or morpholinyl; and

	wherein each heteroaryl is independently furanyl, thienyl, pyrazolyl, imidazolyl, isoxazolyl, oxazolyl, isothiazolyl, or thiazolyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

	The compound according to claim 1, wherein the compound is of formula (I.1):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I.1)
or a pharmaceutically acceptable salt thereof,
wherein:
	R1 is Cl or CH3;

	R3 is:

(a)	CH2F, CHF2, or CF3;

(b)	C(O)OCH2CF3;

(f)	OCH2F, OCHF2, OCF3, OCH2CH2F, OCH2CHF2, OCH2CF3, OCH2CH2CH2F, or OCH2CH2CF3;

(h)	SCF3;

(i)	S(O)CF3; or

(j)	S(O)2CF3; and

	each R4 is independently F, Cl, Br, I, CN, C1-3 alkyl, C(O)NH2, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, C(O)OC1-3 alkyl, N=S(O)(CH3)2, heterocyclyl, or heteroaryl;

	wherein each C1-3 alkyl, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, C(O)OC1-3 alkyl, and N=S(O)(CH3)2 is optionally and independently substituted with 1, 2, or 3 F substituents;

	wherein each heterocyclyl is independently azetidinyl, pyrrolidinyl, piperidinyl, oxetanyl, tetrahydrofuranyl, tetrahydropyranyl, piperazinyl, or morpholinyl; and

	wherein each heteroaryl is independently furanyl, thienyl, pyrazolyl, imidazolyl, isoxazolyl, oxazolyl, isothiazolyl, or thiazolyl; and

	n is 0 or 1.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 8 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound according to claim 1, wherein the compound is of formula (I.10):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(I.10)
or a pharmaceutically acceptable salt thereof,
wherein:

	R3 is:

(a)	C1-3 alkyl, wherein the C1-3 alkyl is substituted with 1 or more F substituents;

(c)	NHC1-3 alkyl, wherein the NHC1-3 alkyl is substituted with 1, 2, or 3 F substituents;

(d)	NHCH2-cyclopropyl, wherein the cyclopropyl is substituted with 1 or 2 F substituents;

(e)	NH-cyclobutyl, wherein the cyclobutyl is substituted with 1 or 2 F substituents;

(f)	OC1-3 alkyl, wherein the OC1-3 alkyl is substituted with 1 or more F substituents;

(g)	OCH2-cyclopropyl, wherein the cyclopropyl is substituted with 1 or 2 F substituents, and/or further substituted with 1 CF3 substituent;

(l)	azetidinyl, pyrrolidinyl, piperidinyl, oxetanyl, tetrahydrofuranyl, tetrahydropyranyl, piperazinyl, or morpholinyl, wherein the azetidinyl, pyrrolidinyl, piperidinyl, oxetanyl, tetrahydrofuranyl, tetrahydropyranyl, piperazinyl, or morpholinyl is substituted with 1 or 2 F substituents, and/or further substituted with 1 CF3 substituent, and/or 1 OH substituent; or

(m)	furanyl, thienyl, pyrazolyl, imidazolyl, isoxazolyl, oxazolyl, isothiazolyl, or thiazolyl, wherein the furanyl, thienyl, pyrazolyl, imidazolyl, isoxazolyl, oxazolyl, isothiazolyl, or thiazolyl is substituted with 1 F substituent, and/or further substituted with 1 CH3 substituent, and/or 1 CF3 substituent; and

	each R4 is independently F, Cl, Br, I, CN, C1-3 alkyl, NH2, OC1-3 alkyl, heterocyclyl, or heteroaryl;

	wherein each C1-3 alkyl and OC1-3 alkyl is optionally and independently substituted with 1, 2, or 3 F substituents;

	wherein each heterocyclyl is independently azetidinyl, pyrrolidinyl, piperidinyl, oxetanyl, tetrahydrofuranyl, tetrahydropyranyl, piperazinyl, or morpholinyl; and

	wherein each heteroaryl is independently furanyl, thienyl, pyrazolyl, imidazolyl, isoxazolyl, oxazolyl, isothiazolyl, or thiazolyl; and

	n is 0 or 1.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 9 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound is selected from the group consisting of:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, and 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 10 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:

	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein the compound is a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 12 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A method for inhibiting the activity of ghrelin O-acyl transferase in a patient, wherein the method comprises administering to the patient in need thereof a pharmaceutically effective amount of a compound according to claim 1, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 13 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising one or more inert carriers and/or diluents and a compound according to claim 1, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 14 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The method according to claim 12, wherein the patient has a disease or condition selected from the group consisting of insulin resistance, obesity, and type 2 diabetes mellitus.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 15 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition according to claim 13, wherein the pharmaceutical composition further comprises one or more additional therapeutic agents.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 17 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound according to claim 9, wherein the compound is:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 18 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound according to claim 9, wherein the compound is:

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 19 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound according to claim 9, wherein the compound is:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 20 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound according to claim 9, wherein the compound is:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 21 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound according to claim 9, wherein the compound is:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 22 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound according to claim 9, wherein the compound is:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 23 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound according to claim 9, wherein the compound is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 24 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound according to claim 9, wherein the compound is:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 25 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The compound according to claim 9, wherein the compound is:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 4 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

    PNG
    media_image18.png
    97
    208
    media_image18.png
    Greyscale
	The inventor or joint inventor should note that claim 4 recites the limitation, The compound… according to claim 3, wherein R3 is… (shown to the right).   There is insufficient antecedent basis, in claim 3, for this limitation, with respect to the substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I).  According to claim 3, R3 is 2,3-dihydro-1H-isoindol-1-yl, with respect to the substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I).
	The examiner suggests amending the claims, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claims 9, 19, 21 and 24 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 9 recites various species, where the species are indefinite.  Claims are unduly speculative where they define only a portion of a substituted [1,2,4]triazolo[1,5-a]pyrimidine of the formula (I).  Consequently, since incomplete valences are not permitted in the structures of the substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I), an essential portion of the substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed July 13, 2022, necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624